DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites:
A method, comprising: requesting via a cloud server at least one patient response to at least one query of at least one health related issue sent to a user equipment of a patient; receiving via the cloud server at least one patient response to the at least one query from the user equipment; determining via the cloud server a review criticality of the at least one patient response based on the at least one health related issue; flagging via the cloud server the at least one patient response as at least one critical flagged response if the review criticality exceeds a predetermined criticality threshold for the at least one health related issue; disclosing via the cloud server to a local health care provider server the at least one critical flagged response in an order of criticality, thereby increasing workflow efficiency; and outreaching via the cloud server to at least one of the local health care provider server and a local health care provider device the at least one patient response if the review criticality indicates a substantial public hazard.

Independent claims 9 and 17 recite substantially similar limitations. The claimed invention is directed to the abstract idea of collecting patient information including responses to queries, analyzing the information, and generating a critical flagged response based on the analyses. 
The limitations of receiving patient responses to query, determining a review criticality of the response, flagging the response if the criticality exceeds a threshold, ordering the responses by level of criticality and alerting in the review criticality indicates a potential public hazard, as drafted, is a process that, under its broadest reasonable interpretation, is an abstract idea that covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting various cloud servers, memory and processors nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the generic computing device and language, a computer system generating critically flagged results from patient responses to queries, in the context of this claim, encompasses one skilled in the pertinent art to manually determine the details of the diagnostics for a patient using patient responses to pertinent queries. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of the cloud servers, memory and processors to perform the claimed analyses of patient responses. The devices in these steps are recited at a high-level of generality (i.e., as a generic processor/server/storage/display performing a generic computer function of receiving inputs, analyzing the inputs, and displaying selected information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is thus directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of outreaching via the cloud server to at least one of the local health care provider server and a local health care provider device the at least one patient response if the review criticality indicates a substantial public hazard, amounts to no more than mere instructions to apply the exception using a computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The dependent claims do not remedy the deficiencies of the independent claims with respect to patent eligible subject matter. The dependent claims further limit the abstract idea, but do not overcome it. The additional limitations from dependent claims merely detail a type of data input or calculated from one source or another, or the sending and receiving and storing and retrieving of information and are well-understood, routine, and conventional computer functions. See MPEP §2016.05(d). Therefore, the claims are not patent eligible. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 9 and 17 are rejected under 35 U.S.C. 103 as being anticipated by U.S. 2014/0257852 A1 to Walker et al., hereinafter “Walker,” in view of U.S. 2019/0130066 A1 to Jaroch, hereinafter “Jaroch,” in view of U.S. 2015/0039343 A1 to Cline et al., hereinafter “Cline” and further in view of U.S. 11,033,227 B1 to Lewis, hereinafter “Lewis.”
Regarding claim 1, Walker discloses A method, comprising: requesting via a cloud server at least one patient response to at least one query of at least one health related issue sent to a user equipment of a patient (See Walker at least at Paeas. [0048]-[0050], [0058], [0070]; Figs. 2, 3A, 5); receiving via the cloud server at least one patient response to the at least one query from the user equipment (See id. at least at Paras. [0064]-[0072]; Figs. 2, 3A, 5); determining via the cloud server a review criticality of the at least one patient response based on the at least one health related issue (See id. at least at Paras. [0070]-[0072]; Figs. 3A, 4A, 4B, 5). 
Walker may not specifically describe but Jaroch teaches 5flagging via the cloud server the at least one patient response as at least one critical flagged response if the review criticality exceeds a predetermined criticality threshold for the at least one health related issue (See Jaroch at least at Abstract; Paras. [0004]-[0007], [0051], [0069]-[0070], [0072]; Figs. 3, 4A; Claim 17; See also Walker at least at Paeas. [0070]-[0072]; Figs. 4A, 4B, 5). 
Walker and Jaroch may not specifically describe but Cline teaches disclosing via the cloud server to a local health care provider server the at least one critical flagged response in an order of criticality, thereby increasing workflow efficiency (See Cline at least at Abstract; Paras. [0004], [0036]-[0038]).
Walker, Jaroch and Cline may not specifically describe but Lewis teaches outreaching via the cloud server to at least one of the local health care provider server and a local health care provider device the at least one patient response if the review criticality indicates a substantial public hazard (See Lewis at least at Col. 25, ln. 50 – Col. 26, ln. 23; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Walker to incorporate the teachings of Jaroch, Cline and Lewis to provide flagging responses, and flagging by criticality, and indicating a potential public health hazard. Jaroch is directed to health trend analysis and inspection including patient queries. Cline relates to system for identifying and linking care opportunities and plans directly to increase workflow efficiency. Lewis describes a digital computing device integrated with medical services. Incorporating the health trend analysis of Jaroch with the care opportunity analysis as in Cline, the integrated medical services of Lewis and the automated interactive health care application for patient care as in Walker would thereby increase the applicability, utility, and efficacy of the claimed customizable communication platform with alert tago prioritization and review. 

Regarding claims 9 and 17, claims 9 and 17 recite substantially similar recitations as included in independent claim 1. Thus claims 9 and 17 are rejected under the same grounds of rejection and for the same reasoning as applied to claim 1, above.

Claim 2 is rejected under 35 U.S.C. 103 as being anticipated by Walker, in view of Jaroch, in view of Cline, in view of Lewis and further in view of U.S. 2017/0083839 A1 to Carpenter et al., hereinafter Carpenter.
Regarding claim 2, Walker as modified by Jaroch, Cline and Lewis discloses all the limitations of claim 1. Walker, Jaroch, Cline and Lewis may not specifically describe but Carpenter teaches wherein the at least one query to the user equipment coincides with a back-to-work schedule of the patient (See Carpenter at least at Paras. [0055]-[0057]; Claim 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Walker, Jaroch, Cline and Lewis to incorporate the teachings of Carpenter to provide scheduling that considers a patient’s work schedule. Carpenter is directed to a cascading health notification system. Incorporating the health notification system as in Carpenter with the health trend analysis of Jaroch, the care opportunity analysis as in Cline, the integrated medical services of Lewis and the automated interactive health care application for patient care as in Walker would thereby increase the applicability, utility, and efficacy of the claimed customizable communication platform with alert tago prioritization and review. 



Claims 3, 10-11 and 18 are rejected under 35 U.S.C. 103 as being anticipated by Walker, in view of Jaroch, in view of Cline, in view of Lewis and further in view of U.S. 2012/0310670 A1 to Pruitt, hereinafter “Pruitt.”
Regarding claim 3, Walker as modified by Jaroch, Cline and Lewis discloses all the limitations of claim 1. Walker, Jaroch, Cline and Lewis may not specifically describe but Pruitt teaches determining via the cloud server a comprehension of at least one patient response to the at least one query sent from the user equipment (See Pruitt at least at Paras. [0015], [0032]-[0033]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Walker, Jaroch, Cline and Lewis to incorporate the teachings of Pruitt to provide comprehension of patient responses to query. Pruitt is directed to methods for automated informed consent platforms. Incorporating the informed consent automated techniques as in Pruitt with the health trend analysis of Jaroch, the care opportunity analysis as in Cline, the integrated medical services of Lewis and the automated interactive health care application for patient care as in Walker would thereby increase the applicability, utility, and efficacy of the claimed customizable communication platform with alert tago prioritization and review. 

	Regarding claims 10, 11 and 18, claims 10, 11 and 18 recite substantially similar recitations as included in claim 3. Thus claims 10, 11 and 18 are rejected under the same grounds of rejection and for the same reasoning as applied to claim 3, above. 

Claims 4, 12 and 19 are rejected under 35 U.S.C. 103 as being anticipated by Walker, in view of Jaroch, in view of Cline, in view of Lewis and further in view of U.S. 2011/0105979 A1 to Schlaeper et al. hereinafter “Schlaeper.”
Regarding claim 4, Walker as modified by Jaroch, Cline and Lewis discloses all the limitations of claim 1. Walker, Jaroch, Cline and Lewis may not specifically describe but Schlaeper teaches determining via the cloud server a containment compliance of at least one patient response to a set of health care instructions sent to the user equipment (See Schlaeper at least at Paras. [0019]-[0020]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Walker, Jaroch, Cline and Lewis to incorporate the teachings of Schlaeper to provide whether containment compliance is appropriate based on query responses. Schlaeper is directed to remote delivery of health care, including analyzing patient query responses. Incorporating the analysis of patient query responses and actions as in Schlaeper with the health trend analysis of Jaroch, the care opportunity analysis as in Cline, the integrated medical services of Lewis and the automated interactive health care application for patient care as in Walker would thereby increase the applicability, utility, and efficacy of the claimed customizable communication platform with alert tago prioritization and review. 

	Regarding claims 12 and 19, claims 12 and 19 recite substantially similar recitations as included in claim 4. Thus claims 12 and 19 are rejected under the same grounds of rejection and for the same reasoning as applied to claim 4, above. 

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being anticipated by Walker, in view of Jaroch, in view of Cline, in view of Lewis and further in view of U.S. 2012/0254048 A1 to Roberts et al., hereinafter “Roberts.”
Regarding claim 5, Walker as modified by Jaroch, Cline and Lewis discloses all the limitations of claim 1. Walker, Jaroch, Cline and Lewis may not specifically describe but Roberts teaches alerting an employer user equipment if the at least one patient response does not indicate a containment compliance of the at least one patient response sent from the user equipment (See Roberts at least at Para. [0103]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Walker, Jaroch, Cline and Lewis to incorporate the teachings of Roberts to provide sending alerts if containment compliance is not indicated. Roberts is directed to systems and methods for regulatory security compliance management. Incorporating the compliance management as in Roberts with the health trend analysis of Jaroch, the care opportunity analysis as in Cline, the integrated medical services of Lewis and the automated interactive health care application for patient care as in Walker would thereby increase the applicability, utility, and efficacy of the claimed customizable communication platform with alert tago prioritization and review. 

Regarding claim 13, claim 13 recites substantially similar recitations as included in claim 5. Thus claim 13 is rejected under the same grounds of rejection and for the same reasoning as applied to claim 5, above.

Claims 6-8, 14-16 and 20 are rejected under 35 U.S.C. 103 as being anticipated by Walker, in view of Jaroch, in view of Cline, in view of Lewis and further in view of U.S. 2021/0375485 A1 to Kohn et al., hereinafter “Kohn.”
Regarding claim 6, Walker as modified by Jaroch, Cline and Lewis discloses all the limitations of claim 1. Walker, Jaroch, Cline and Lewis may not specifically describe but Kohn teaches determining via the cloud server if a cluster of similar at least one critical flagged responses are detected within a workplace of the patient (See Kohn at least at Paras. [0019]-[0021]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Walker, Jaroch, Cline and Lewis to incorporate the teachings of Kohn to provide analysis of similar responses that are flagged for criticality. Kohn is directed to an application for tracking infectious disease. Incorporating the infectious disease tracking and flagging of responses as in Kohn with the health trend analysis of Jaroch, the care opportunity analysis as in Cline, the integrated medical services of Lewis and the automated interactive health care application for patient care as in Walker would thereby increase the applicability, utility, and efficacy of the claimed customizable communication platform with alert tago prioritization and review. 

Regarding claim 7, Walker as modified by Jaroch, Cline and Lewis discloses all the limitations of claim 1. Walker, Jaroch, Cline and Lewis may not specifically describe but Kohn teaches determining via the cloud server if the patient repeats similar at least one critical flagged responses (See Kohn at least at Paras. [0019]-[0021]). 

Regarding claim 8, Walker as modified by Jaroch, Cline and Lewis discloses all the limitations of claim 1. Walker, Jaroch, Cline and Lewis may not specifically describe but Kohn teaches determining via the cloud server if a cluster of similar at least one critical flagged responses is detected within a group of at least one of a workplace, a region and a condition (See Kohn at least at Paras. [0019]-[0021]). 

Regarding claims 14-16, claims 14-16 recite substantially similar recitations as included in claims 6-8, respectively. Thus claims 14-16 are rejected under the same grounds of rejection and for the same reasoning as applied to claims 6-8, above. 

Regarding claim 20, claim 20 recites substantially similar recitations as included in claim 6. Thus claim 20 is rejected under the same grounds of rejection and for the same reasoning as applied to claim 6, above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM T. MONTICELLO whose telephone number is (313)446-4871. The examiner can normally be reached M-Th; 08:30-18:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P. Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM T. MONTICELLO/           Examiner, Art Unit 3686                          


/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686